DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on February 28, 2022.
Claim(s) 1, 7, and 13 have been amended and are hereby entered.
Claim(s) 3-4 and 9-10 have been canceled.
Claim(s) 1, 2, 5-8, and 11-13 are currently pending and have been examined. 
This action is made Final.
The examiner notes that this application is now being handled by examiner John Preston.


 Response to Arguments
Applicant argued that Examiner’s 101 rejection is improper because the claimed invention has the practical application of providing automated recommendations of credit cards for which to apply based on matching characteristics of the new user to characteristics of historical users, then suggesting credit cards to the new user that were selected by the historical users.  Examiner disagrees.  The recommendations that Applicant characterized as a practical application are a part of the judicial exception.  The judicial exception cannot provide a practical application to transform itself into patent eligible subject matter.  Therefore, Examiner finds Applicant’s argument non-persuasive.      
Applicant’s arguement that the prior art does not teach or suggest calculating, in response to detecting that a new user enters an application configured to apply for the credit card, similarities between the new user and historical users according to user characteristics; ranking the at least one historical user according to the similarities, and determining at least one historical user having a high similarity with the new user as the reference user according to a ranking result; recalling a historical behavior record of the reference user, wherein the historical behavior record comprises at least one of a historical record of browsing credit cards and a historical record of applying for credit cards; and re-ranking information on types of credit cards associated with the recalled historical behavior record based on the similarities between the reference user and the new users and the weights of the historical behaviors have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments.  The Irmak reference teaches the limitations at issue (see below).  Therefore, Examiner finds Applicant’s argument moot.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 2, 5-8, and 11-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 2, 5-8, and 11-13 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent apparatus claim 7 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1 and product Claim 13.  Claim 7 recites the following limitations:
An information recommendation apparatus, applied to a computing device and comprising: one or more processors; a memory storing instructions executable by the one or more processors; wherein the one or more processors are configured to: determine, according to a user characteristic, at least one historical user similar to a target user as a reference user; determine a target type of objects associated with historical behaviors of the reference user as candidate objects; determine weights of the candidate objects according to the historical behaviors of the reference user on the candidate objects, weights of the historical behaviors and a similarity between the reference user and the target user by performing acts of: in a case that the target type of objects is a credit card, determining the weights of the candidate objects according to the weights of the historical behaviors, the historical behaviors of the reference user on the credit card, a bank preference of the target user and the similarity between the reference user and the target user, and in a case that the weights of at least two types of the candidate objects are determined to be the same according to the weights of the historical behaviors, the historical behaviors of the reference user on the credit card and the similarity between the reference user 4U.S. Patent Application Serial No. 16/830.043 In response to Office Action mailed December 15. 2021 and the target user, and the at least two types of the candidate objects belong to different banks, adjusting the weights of the at least two types of the candidate objects according to the bank preference of the target user; and recommend the target type of objects to the target user according to the weights of the candidate objects. wherein, the one or more processors are configured to perform acts of: calculating, in response to detecting that a new user enters an application configured to apply for the credit card, similarities between the new user and historical users according to user characteristics; ranking the at least one historical user according to the similarities, and determining at least one historical user having a high similarity with the new user as the reference user according to a ranking result; recalling a historical behavior record of the reference user, wherein the historical behavior record comprises at least one of a historical record of browsing credit cards and a historical record of applying for credit cards; and re-ranking information on types of credit cards associated with the recalled historical behavior record based on the similarities between the reference user and the new users and the weights of the historical behaviors.  

These limitations, under their broadest reasonable interpretation, recite certain methods of organizing human activity, specifically a commercial or legal interaction.  The limitations to determine, according to a user characteristic, at least one historical user similar to a target user as a reference user; determine a target type of objects associated with historical behaviors of the reference user as candidate objects; determine weights of the candidate objects according to the historical behaviors of the reference user on the candidate objects, weights of the historical behaviors and a similarity between the reference user and the target user by performing acts of: in a case that the target type of objects is a credit card, determining the weights of the candidate objects according to the weights of the historical behaviors, the historical behaviors of the reference user on the credit card, a bank preference of the target user and the similarity between the reference user and the target user, and in a case that the weights of at least two types of the candidate objects are determined to be the same according to the weights of the historical behaviors, the historical behaviors of the reference user on the credit card and the similarity between the reference user 4U.S. Patent Application Serial No. 16/830.043 In response to Office Action mailed December 15. 2021 and the target user, and the at least two types of the candidate objects belong to different banks, adjusting the weights of the at least two types of the candidate objects according to the bank preference of the target user; and recommend the target type of objects to the target user according to the weights of the candidate objects; calculating, in response to detecting that a new user enters an application configured to apply for the credit card, similarities between the new user and historical users according to user characteristics; ranking the at least one historical user according to the similarities, and determining at least one historical user having a high similarity with the new user as the reference user according to a ranking result; recalling a historical behavior record of the reference user, wherein the historical behavior record comprises at least one of a historical record of browsing credit cards and a historical record of applying for credit cards; and re-ranking information on types of credit cards associated with the recalled historical behavior record based on the similarities between the reference user and the new users and the weights of the historical behaviors recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, recites a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors and a memory storing instructions executable by the one or more processors in Claim 7 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 and 13 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more processors and a memory storing instructions executable by the one or more processors.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating data and ranking data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are recited at a high level of generality. Therefore, claim(s) 1, 7, and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processors amounts to no more than mere instructions to apply the exception using a generic processors.  Mere instructions to apply an exception using a generic computing device cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 7, and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 7, and 13 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1, 2, 5-8, and 11-13 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-8, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vijayaraghavan (US 2013/0268468) and in view of Krishnamurthy (US 2019/0114687) and in further view of Irmak (US 20150006294).     
Regarding claim(s) 1, 7, and 13:
Vijayaraghavan teaches:
An information recommendation apparatus, applied to a computing device and comprising: one or more processors; a memory storing instructions executable by the one or more processors; (Vijayaraghavan:  pgh 25.  “…such as a personal computer…”)
wherein the one or more processors are configured to: determine, according to a user characteristic, at least one historical user similar to a target user as a reference user; (Vijayaraghavan:  pgh 26.  “The servers segment visitors into one or more of a plurality of homogenous groups…”)
determine a target type of objects associated with historical behaviors of the reference user as candidate objects; (Vijayaraghavan:  pgh 26.  “The groups may be formed on the basis of observed behavior…”)

Vijayaraghavan does not teach the remaining limitations.  However, Krishnamurthy teaches: 

determine weights of the candidate objects according to the historical behaviors of the reference user on the candidate objects, weights of the historical behaviors and a similarity between the reference user and the target user by performing acts of: in a case that the target type of objects is a credit card, determining the weights of the candidate objects according to the weights of the historical behaviors, the historical behaviors of the reference user on the credit card, a bank preference of the target user and the similarity between the reference user and the target user, and in a case that the weights of at least two types of the candidate objects are determined to be the same according to the weights of the historical behaviors, the historical behaviors of the reference user on the credit card and the similarity between the reference user 4U.S. Patent Application Serial No. 16/830.043In response to Office Action mailed December 15. 2021and the target user, and the at least two types of the candidate objects belong to different banks, adjusting the weights of the at least two types of the candidate objects according to the bank preference of the target user; and recommend the target type of objects to the target user according to the weights of the candidate objects. (Krishnamurthy:  pgh 55.  “…the recommendation system applies a weighting function to identify items from the feature similarity matrix…”)

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Vijayaraghavan/Krishnamurthy to include the teachings of Irmak because “…a customer’s intent may be determined by observing the customer’s behavior…” (Vijayaraghavan:  pgh 6). Vijayaraghavan/ Krishnamurthy does not teach the remaining limitations.  However Irmak teaches:    
wherein, the one or more processors are configured to perform acts of: calculating, in response to detecting that a new user enters an application configured to apply for the credit card, similarities between the new user and historical users according to user characteristics; (Irmak:  pgh 21.  “From the extracted features, relevancy scores are determined.”)
ranking the at least one historical user according to the similarities, and determining at least one historical user having a high similarity with the new user as the reference user according to a ranking result; (Irmak:  pgh 21.  “…relevancy scores may be based on user behavior…”)
recalling a historical behavior record of the reference user, wherein the historical behavior record comprises at least one of a historical record of browsing credit cards and a historical record of applying for credit cards; and (Irmak:  pgh 32.  “Server may aggregate this information into feedback metrics…”)
re-ranking information on types of credit cards associated with the recalled historical behavior record based on the similarities between the reference user and the new users and the weights of the historical behaviors.   (Irmak: pgh 48.  “…by using audience feedback…one or more machine-learning models can be generated…)

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Vijayaraghavan/Krishnamurthy to include the teachings of Irmak because “…a customer’s intent may be determined by observing the customer’s behavior…” (Vijayaraghavan:  pgh 6).  

Regarding claim(s) 2 and 8: 
The combination of Vijayaraghavan/Krishnamurthy/Irmak, as shown in the rejection above, discloses the limitations of claim 1 and 7, respectively.  Krishnamurthy further teaches:
wherein determining the weights of the candidate objects according to the historical behaviors of the reference user on the candidate objects, the weights of the historical behaviors and the similarity between the reference user and the target user comprises: classifying the historical behaviors according to types of the candidate objects to obtain the historical behaviors of different types of the candidate objects; determining weights of the historical behaviors of each type of the candidate objects according to the weights of the historical behaviors; and performing a weighted summation on a weight of each historical behavior of each type of the candidate objects and the similarity between the reference user carrying out the historical behavior and the target user, to determine a result of the weighted summation as a weight of each type of the candidate objects.  (Krishnamurthy:  pgh 67-69.  Discloses an equation that determines weights related to a user profile and historical behaviors.)

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Vijayaraghavan/Irmak to include the teachings of Krishnamurthy because “…a customer’s intent may be determined by observing the customer’s behavior…” (Vijayaraghavan:  pgh 6).

Regarding claim(s) 5 and 11: 
The combination of Vijayaraghavan/Krishnamurthy/Irmak, as shown in the rejection above, discloses the limitations of claim 1 and 7, respectively.  Vijayaraghavan further teaches:
wherein determining the bank preference of the target user comprises: determining the bank preference of the target user according to at least one of a historical search record of banks of the target user, a historical browsing record of the banks, a city where 3U.S. Patent Application Serial No. 16/830,043In response to Office Action mailed December 15, 2021the target user is located, information on a device of the target user and information on bank application software installed in the device.  (Vijayaraghavan:  pgh 26-33.  “The servers segment visitors into one or more of a plurality of homogenous groups based on a plurality of factors…”)

Regarding claim(s) 6 and 12: 
The combination of Vijayaraghavan/Krishnamurthy/Irmak, as shown in the rejection above, discloses the limitations of claim 1 and 7, respectively.  Vijayaraghavan further teaches:
wherein determining, according to the user characteristic, the at least one historical user similar to the target user as the reference user comprises: determining similarities between the target user and historical users according to at least one of gender, age, interest, city, device information and bank preference of a user; and determining, according to the similarities, the at least one historical user similar to the target user from the historical users, to determine the at least one historical user as the reference user.   (Vijayaraghavan:  pgh 26-33.  “The servers segment visitors into one or more of a plurality of homogenous groups based on a plurality of factors…”)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Xie discloses a system and method for recommending cold-start items on a website of a retailer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, MICHAEL ANDERSON can be reached at 571.270.0508.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        March 13, 2022


/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691